 

Exhibit 10.20

 

First Amendment

to

Paulson Capital (Delaware) Corp.

Board of Directors Services Agreement

 

 

This First Amendment to Paulson Capital (Delaware) Corp. Board of Directors
Services Agreement (this “Amendment”) is entered into as of the latest date set
forth below, between Paulson Capital (Delaware) Corp., a Delaware corporation
(the “Company”), and Sam Chawla, an individual (“Director”). All capitalized
terms not otherwise defined herein shall have the meaning set forth for such
term in the Agreement (as hereinafter defined).

 

WHEREAS, the Company and Director entered into that certain Paulson Capital
(Delaware) Corp. Board of Directors Services Agreement, dated May 8, 2014 (the
“Agreement”);

 

WHEREAS, NASDAQ has informed the Company that it takes the position that under
NASDAQ Rule 5605(d)(5), which permits a committee of two directors, both
directors must be “independent” under NASDAQ’s definition and as a result the
Company and Director have agreed that Direct will not serve on the Company’s
compensation committee; and

 

WHEREAS, in accordance with this Amendment, the Company and Director have agreed
to amend the Agreement to provide an exercise price for options issuable to
Director under the Plan, pursuant to Section 2(c) of the Agreement, at a price
equal to 100% of the Fair Market Value (as defined in the Plan) of a share of
the Company’s common stock on the date of grant.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Director hereby agree as follows:

 

1.     Section 2(b) of the Agreement is hereby deleted in its entirety.

 

2.     Section 2(c) of the Agreement is hereby deleted and replaced in its
entirety with the following paragraph:

 

“Options. In addition to the above-mentioned compensation, Director shall also
be entitled to options to purchase up to 200,000 shares of the Company’s common
stock (subject to adjustment for any reverse or forward stock split), to be
issued under the Company’s VBI Vaccines 2014 Equity Incentive Plan (the “Plan”)
to be adopted at the Closing, which shall vest over 48 calendar months in equal
installments of 1/48 per calendar month on the last day of each month, with an
exercise price equal to 100% of the Fair Market Value (as defined in the Plan)
of a share of the Company’s common stock on the date of grant, pursuant to a
stock option award agreement to be entered into with Director pursuant to the
Plan.”

 

3.      Except as otherwise provided in this Amendment, all of the terms,
covenants and conditions of the Agreement shall remain in full force and effect.

 

4.     All references to the term “Agreement” in the Agreement shall be deemed
to refer to the Agreement, as modified by this Amendment.

  

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representative as of the date set forth below.

  

 

 

THE COMPANY:

 

  Paulson Capital (Delaware) Corp.   

 

 

 

 

 

 

 

 

Date: July 25, 2014

By:

/s/ Trent Davis

 

 

Name:

Trent Davis

 

 

Title:

Authorized Signatory

 

                  DIRECTOR:           Date: July 25, 2014 /s/ Sam Chawla     Sam
Chawla  

 